--------------------------------------------------------------------------------


 

Exhibit 10.44


AMENDMENT NO. 1 TO THE
ENSCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




       THIS AMENDMENT No. 1 executed this 6th day of November, 2007, and
effective the first day of January, 2008, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

W I T N E S S E T H:

       WHEREAS, the Company adopted the ENSCO 2005 Supplemental Executive
Retirement Plan (the "2005 SERP") effective January 1, 2005;

       WHEREAS, the Board of Directors of the Company, upon recommendation of
its Nominating, Governance and Compensation Committee (the "Committee"), has
approved this Amendment No. 1 to the 2005 SERP during a regular meeting held on
November 6, 2007; and

       WHEREAS, the Company now desires to adopt this Amendment No. 1 to the
2005 SERP in order to amend the vesting schedule in Section 4.4 of the 2005
SERP;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 1 to the 2005
SERP:

       1.  Section 4.3 of the SERP is hereby amended by deleting the next to
last sentence thereof.

       2.  Section 4.4 of the 2005 SERP is hereby amended to read as follows:

       4.4  Vesting.  Each Participant shall be 100 percent vested in the
Automatic Deferrals, Basic Deferrals and Discretionary Deferrals credited to his
or her Account, including the earnings thereon if such amounts are invested
pursuant to Section 7.2 hereof. A Participant will become vested in the Matching
Contributions and the Employer Discretionary Contributions, if any, credited to
his or her Account, including the earnings thereon if such amounts are invested
pursuant to Section 7.2 hereof, as follows:
 

           Period of Service in Years            Vested Interest             
          Less than 2 0%                                2 but less than 3
20%                                3 but less than 4 40%                     
          4 but less than 5 60%                                5 but less than 6
80%                                6 or more 100%          


-1-



--------------------------------------------------------------------------------



 




       
 Notwithstanding the preceding provisions of this Section 4.4, any such
Participant who (i) has credit for less than six Years of Service before January
1, 2008 and (ii) receives credit for at least one hour of service under the
401(k) Plan after December 31, 2007 will become vested in all Matching
Contributions and Employer Discretionary Contributions, if any, credited to his
or her Account, including the earnings thereon if such amounts are invested
pursuant to Section 7.2 hereof, as follows:
 

           Period of Service in Years            Vested Interest             
          Less than 1 0%                            1 but less than 2
33-1/3%                            2 but less than 3 66-2/3%                 
          3 or more 100%      




       
 In addition, a Participant will become 100 percent vested in the Employer
Discretionary Contributions, if any, and Matching Contributions credited to his
or her Account, including the earnings thereon if such amounts are invested
pursuant to Section 7.2 hereof, regardless of his or her Years of Service, upon
the occurrence, while employed by an Employer, of his or her death or
Disability, attainment of his or her Normal Retirement Age or termination of the
Plan.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officer, has caused this Amendment No. 1 to be executed effective as
of the date specified herein.
 

  ENSCO INTERNATIONAL INCORPORATED



By:       /s/ Charles A. Mills                                  
                  
                Charles A. Mills, Vice President






-2-



--------------------------------------------------------------------------------

